DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 and 17-20 in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that there is unity of invention with regard to the claims of Groups I, II and III.  This is not found persuasive because while the three Groups share technical features, those technical features are clearly not special in view of Archimbaud, as described in the restriction requirement. Thus, the unity of invention requirement is not met.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 17 recite the limitation “the bottom" in lines 4 and 3, respectively.  There is insufficient antecedent basis for this limitation in these claims.
Claims 4 and 18 recite the limitation “the internal surface" in lines 2.  There is insufficient antecedent basis for this limitation in these claims.
Regarding claims 5 and 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase “preferably” renders the claim indefinite because it is unclear which range is part of the claimed invention.
Claim 20 depends from a rejected claim and is also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US PGPUB 20050102895) in view of Todaka (EP 3100602 A1).
	Regarding claim 1, Bissonnette teaches an element intended to be placed in a receptacle for the cultivation of at least one plant (Abstract), the element comprising: - a substantially solid body 
Bissonnette does not teach said holding layer comprises a dried mineral powder.
Todaka teaches a holding layer comprises a dried mineral powder (seeds are coated and held within a layer of mineral powder (which includes “Towada stone”) (Page 4, para [0019]); mineral powder adhered to the seeds to form a coating layer (Page 9, para [0089]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Todaka to provide a dried mineral powder to the holding layer of Bissonnette, as doing so provides an alternative substrate for seed protection and growth support which is also light-weight and hydrophilic (Bissonnette – Page 2, para [0033]), as recognized by Todaka (Page 9, para [0096]).
Regarding claim 2, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the holding layer (Bissonnette - seed-bearing substrate 8; Fig. 1) covers and encompasses the seed(s) in the receiving area (Bissonnette  - seeds 10 may be mixed into seed-bearing substrate 8 wherein the seed is trapped; Page 2, para [0033]; See Fig. 1 wherein seed-bearing substrate 8 is within recess 12).
Regarding claim 3, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the receiving area (Bissonnette – recess 12; Fig. 1) comprises a 
Regarding claim 4, Bissonnette as modified teaches the limitations of claim 3, as indicated above, and further teaches wherein the holding layer at least partly covers the internal surface of the housing (Bissonnette - see Fig. 1, wherein seed-bearing substrate 8 partly covers the internal surface of recess 12 in hydrophilic cellular substrate 4). 
Regarding claim 5, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the mineral powder (Todaka – mineral powder (Towada stone)) is a natural mineral powder which may for example contain silicates (Todaka – Towada stone is a natural pumice stone, the mineral powder contains silicate; Page 4, para [0019]).
Regarding claim 6, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the mineral powder is selected from the group including: pumice stone (Todaka – mineral powder is Towada stone which is a type of pumice stone; Page 4, para [0019]).
Regarding claim 7, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the mineral powder (Todaka – mineral powder composed of Towada stone) has a grain-size comprised between 5 and 200 µm, preferably between 20 and 100 µm, more preferably between 30 and 60 µm (Todaka – particle diameter is between 0.9 µm - 100 µm; Page 2, para [0012]).

Regarding claim 18, Bissonnette as modified teaches the limitations of claim 17, as indicated above, and further teaches wherein the holding layer at least partly covers the internal surface of the housing (Bissonnette - see Fig. 1, wherein seed-bearing substrate 8 covers the internal surface of the recess 12).
Regarding claim 19, Bissonnette as modified teaches the limitations of claim 18, as indicated above, and further teaches wherein the mineral powder (Todaka – mineral powder composed of Towada stone) is a natural mineral powder which may for example contain silicates (Todaka – Towada stone is a natural pumice stone, the mineral powder contains silicate; Page 4, para [0019]).
Regarding claim 20, Bissonnette as modified teaches the limitations of claim 19, as indicated above, and further teaches wherein the mineral powder is selected from the group including: pumice stone (Todaka – mineral powder is Towada stone which is a type of pumice stone; Page 4, para [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of growth mediums which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.B./Examiner, Art Unit 3643

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643